Citation Nr: 0111603	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for pulmonary asbestosis 
with a history of bronchitis, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from July 1941 to August 1945.

In a March 2000 rating decision, the RO continued a 30 
percent evaluation for pulmonary asbestosis with a history of 
bronchitis.  The veteran appealed for a higher rating. 


FINDING OF FACT

The veteran's asbestosis is currently manifested by 
subjective complaints of dyspnea and occasional wheezing, and 
forced vital capacity measured as no less than 74 percent of 
the predicted value.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for asbestosis have not been met. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6833 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a February 1990 rating decision, the RO granted service 
connection for asbestosis and assigned a 10 percent 
evaluation.  A March 1998 rating decision increased the 
rating for the service-connected asbestosis to 30 percent.

The veteran filed his claim for an increased evaluation for 
asbestosis in September 1999.  The veteran indicated that he 
had received treatment at VA Medical Centers (VAMCs) in 
Roxbury and Brockton, Massachusetts.

VA treatment records were received from the Roxbury VAMC and 
the Brockton VAMC dated from March 1999 to March 2000.  The 
records revealed that the veteran was hospitalized in 
November 1999 for conditions other than asbestosis, however, 
the veterans' exposure to asbestosis was noted under 
pertinent clinical diagnosis.  Examination of the lungs 
revealed bibasilar crackles, otherwise clear to auscultation.  
In a March 2000 discharge summary, it was noted that there 
was some restrictive lung defect.  Examination of the lungs 
revealed bibasilar crackles but otherwise clear with no 
rhonchi or carotid bruits.  It was also noted that the 
veteran had undergone pulmonary function testing in October 
1999 which revealed an FVC of 3.27, 74 percent of predicted, 
FEVI of 2.25, 67 percent of predicted, and FEVI/FVC of 69 
percent.

In a May 2000 statement, the veteran reported that he handled 
asbestos during World War II and that he currently has 
asbestos in both of his lungs.

The veteran underwent a VA pulmonary examination in March 
2000.  He reported that since the early 1980's, he has had 
chronic progressive shortness of breath.  He has had one 
flight dyspnea.  He had occasional wheezing, especially on 
recumbency at night associated with a cough.  He produced 
about a fourth cup of sputum per day over 24 hours.  The 
examiner noted a CT chest scan performed in November 1999 
which showed bilateral pleural plaques.  On examination, the 
chest configuration showed some increased AP diameter.  There 
was a sternal scar.  The lung fields showed some increased 
sounds at the bases.  There were no rales, but a few and 
constant rhonchi were heard at both bases.  The impression 
included asbestosis. The veteran was sent for pulmonary 
function testing.

A VA pulmonary function test was conducted in May 2000.  The 
test revealed a pre-drug result of an FVC of 3.47, 76 percent 
of predicted and a post-drug result of an FVC of 3.57, 78 
percent of predicted.  It was indicated that there was mild 
restrictive disease.  The examiner concluded that there was a 
possible mild restrictive defect, likely secondary to 
obesity.    

II.  Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has undergone a VA examination and pertinent private 
treatment records have been associated with the record.  
Furthermore, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected pulmonary asbestosis has been 
rated under 38 C.F.R. § 4.97, Diagnostic Code 6833. 
Evaluation under this Code is determined by the General 
Rating Formula for Interstitial Lung Disease.

Pursuant to that rating formula, when there is Forced Vital 
Capacity (FVC) less than 50- percent predicted, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; when the individual 
requires outpatient oxygen therapy, a 100 percent evaluation 
is warranted. With FVC of 50- to 64-percent predicted, or; 
DLCO (SB) of 40- to 55-predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, a 60 percent evaluation is 
warranted. With FVC of 65- to 74-percent predicted, or; DLCO 
(SB) of 56- to 65-percent predicted, a 30 percent evaluation 
is warranted. With FVC of 75- to 80- percent predicted, or; 
DLCO (SB) of 66- to 80-percent predicted, a 10 percent 
evaluation is warranted.

Following a review of the evidence, the Board finds that the 
appellant's service-connected asbestosis is properly 
evaluated as 30 percent disabling.  Pertinent medical records 
reveal that the veteran has complained of one flight dyspnea 
and occasional wheezing. March 2000 VA clinical findings show 
that that the lung fields showed some increased sounds as the 
bases.  There were no rales, but a few and constant rhonchi 
were heard at both bases.  Significantly, as noted above, 
pulmonary function testing performed in conjunction with VA 
outpatient treatment and the March 2000 examination reveal 
forced vital capacity of not less than 74 percent of 
predicted (shown on in October 1999).  Pulmonary function 
testing conducted in March 2000 revealed a pre-drug forced 
vital capacity was measured at 76 percent of predicted value 
and post-drug, was valued at 78 percent of predicted value. 
Based on these findings, the examiner diagnosed only possible 
mild restrictive defect, which he believed to secondary to 
obesity.  There simply is no evidence of forced vital 
capacity measured as between 50 to 64 percent of the 
predicted value, which is required for the next higher 
evaluation of 60 percent.  Thus, the Board concludes that the 
criteria for a rating in excess of 30 percent for asbestosis 
have not been met.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran 
or his representative, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Although the Board has considered 
other diagnostic codes, it finds that none are appropriate to 
the veteran's primary diagnosis.  Additionally, the Board 
finds that there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Under these circumstances, the veteran's claim for an 
increased rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 



ORDER

An evaluation in excess of 30 percent for asbestosis is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

